15 F.3d 145
Johnny Ray MAHON, Plaintiff-Appellant,v.COUNTY OF LOS ANGELES, Los Angeles Superior Court, T.Wilson, Burdette Harris, Frank Nmi Zolin,Defendants-Appellees.
No. 92-56479.
United States Court of Appeals,Ninth Circuit.
Jan. 27, 1994.

Stephen Madison, Asst. U.S. Atty., Ira Reiner, Dist. Atty., Office of County Counsel, Los Angeles, CA, for defendants-appellees.
Johnny Ray Mahon, in pro. per. for plaintiff-appellant.
On Remand from the United States Supreme Court.
Before BROWNING, KOZINSKI and RYMER, Circuit Judges.
The judgment of this court1 having been vacated by the Supreme Court, 114 S. Ct. 539, 126 L. Ed. 2d 441, this case is hereby remanded to the district court for further proceedings consistent with the opinion of the Supreme Court in Antoine v. Byers & Anderson, Inc., --- U.S. ----, 113 S. Ct. 2167, 124 L. Ed. 2d 391 (1993).
REMANDED.



1
 The April 12, 1993 judgment inaccurately stated that only Judges Browning and Rymer participated in the decision.  The judgment should have stated that Judges Browning, Kozinski and Rymer participated in the decision